J-A01045-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: D.S. A/K/A             :   IN THE SUPERIOR COURT OF
    D.D.G.S., A MINOR                          :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: R.S., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1836 EDA 2017

                  Appeal from the Order Entered May 11, 2017
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000440-2017,
                            CP-51-DP-0000647-2017


BEFORE:      LAZARUS, J., OTT, J., and PLATT, J.

JUDGMENT ORDER BY OTT, J.:                                FILED JULY 09, 2018

        R.S. (“Father”) appeals from the decree that involuntarily terminated

his parental rights to his son, D.S. a/k/a D.D.G.S. (“Child”), born in December

of 2014, and the order that changed Child’s placement goal to adoption.1

        On March 8, 2017, the Philadelphia Department of Human Services

(“DHS”) received a report alleging that Mother jumped out of a second floor

window with Child in her arms while under the influence of phencyclidine. The

trial court placed Child in the emergency protective custody of DHS on March


____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1 F.H. (“Mother”) did not file a notice of appeal from the involuntary
termination decree or the goal change order, and she is not a party to this
appeal.
J-A01045-18


13, 2017. By order dated March 24, 2017, the trial court adjudicated Child

dependent, and set his placement goal as return to parent. By separate order

on March 24, 2017, the trial court found aggravated circumstances existed as

to Father because his parental rights to two older children were involuntarily

terminated,2 and directed that no efforts be made to reunify Child with Father.

       On April 18, 2017, DHS filed a petition for goal change to adoption and

a petition for the involuntary termination of Father’s parental rights pursuant

to 23 Pa.C.S. § 2511(a)(1), (2), (4), (5), (8), and (b). A hearing occurred on

May 11, 2017, before the Honorable Lyris Younge, during which Child was

represented by both a Child Advocate and a Guardian Ad Litem (“GAL”). By

order entered on May 11, 2017, the trial court changed Child’s placement goal

to adoption. In addition, the court entered a decree the same day involuntarily

terminating Father’s parental rights. Father timely filed a notice of appeal and

a concise statement of errors complained of on appeal.

       On May 25, 2018, counsel for DHS, the Child Advocate, and the GAL,

along with Father’s counsel, filed a joint application of all parties to vacate the

goal change order and involuntary termination decree and remand for a new

hearing. The joint application arises after Father, through counsel, timely filed


____________________________________________


2 Father’s and Mother’s parental rights to those children were involuntarily
terminated on July 21, 2016. DHS Exhibit 7. Father did not file an appeal
from the decrees. However, Mother appealed from the decrees, which this
Court affirmed. See In the Interest of N.K.S. and F.H., 175 A.3d 427 (Pa.
Super. 2017 (unpublished memorandum).


                                           -2-
J-A01045-18


an advocate brief, following this Court denying counsel’s petition for leave to

withdraw and remanding for either a compliant Anders brief or an advocate

brief, inter alia. See In the Interest of D.S. a/k/a D.D.G.S., 1836 EDA

2017 (Pa. Super. March 8, 2018) (unpublished memorandum).                    DHS

requested an extension of time to file its brief, which this Court granted. In

lieu of filing its appellee brief, DHS, along with the Child Advocate, and the

GAL, chose to file the joint application.

      Based on the parties’ joint request, and the record evidence

demonstrating that the trial court entered the subject order and decree

approximately seven weeks after Child’s dependency adjudication, we vacate

the order changing Child’s placement goal to adoption and the decree

involuntarily terminating Father’s parental rights.

      Goal change order vacated.         Case remanded for entry of a new

permanency order maintaining Child’s placement goal of reunification and for

further   permanency    review     hearings   in   juvenile   court.   Involuntary

termination decree vacated. Case remanded for entry of an order denying the

involuntary termination petition.

      Petition for remand granted. Rule to show cause discharged.

      Jurisdiction relinquished.




                                       -3-
J-A01045-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/9/18




                          -4-